 1   Brandt L. Wolkin, Esq. (SBN 112220)
     Catharine M. Tolson, Esq. (SBN 271223)
 2   WOLKIN · CURRAN, LLP
     111 Maiden Lane, Sixth Floor
 3   San Francisco, California 94108
     Telephone:    (415) 982-9390
 4   Facsimile:    (415) 982-4328
     bwolkin@wolkincurran.com
 5   ctolson@wolkincurran.com

 6   Attorneys for Defendant
     GRANGE INSURANCE ASSOCIATION
 7

 8

 9                                UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11    ANGELA AKKERMAN                                  Case No.: 2:20-CV-01379-JAM-DMC
12                                                     STIPULATED DEPOSITION
                         Plaintiff,
                                                       PROTOCOL AND ORDER
13              v.
14    GRANGE INSURANCE ASSOCIATION,
      and DOES 1-10
15
                         Defendants.
16

17

18          Plaintiff ANGELA AKKERMAN and Defendant GRANGE INSURANCE
19   ASSOCIATION submit that, given the ongoing COVID-19 pandemic, good cause exists for
20   entry of the stipulated deposition protocol outlined herein. See, e.g., Sinceno v. Riverside
21   Church in the City of N.Y., 2020 U.S. Dist. LEXIS 47859, at *1 (S.D.N.Y. Mar. 18,
22   2020) (approving all depositions being taken by “telephone, videoconference, or other remote
23   means” in view of the COVID-19 pandemic); see also Pearlstein v. Blackberry Ltd., 2020
24   U.S. Dist. LEXIS 47032, at *2-3 (S.D.N.Y. Mar. 16, 2020) (same); Thomas v. Wallace, Rush,
25   Schmidt,    Inc.,   2020     U.S.   Dist. LEXIS   46925, at   *6   (M.D. La. Mar. 18,
26   2020) (same). Cf. Automatic Equip. Mfg. Co. v. Danko Mfg., 2020 U.S. Dist. LEXIS 47350,
27   at *6 (D. Neb. Mar. 12, 2020) (permitting parties to hold Markman hearing by
28   videoconference); ResCap Liquidating Tr. v. Primary Residential Mortg., 444 F. Supp. 3d
                                               1
      STIPULATED DEPOSITION PROTOCOL; and [PROPOSED]          CASE NO. 2:20-CV-01379-JAM-DMC
      ORDER
 1   967, 2020 U.S. Dist. LEXIS 44607, at *3 (D. Minn. Mar. 13, 2020) (COVID-19 “establish[ed]
 2   good cause for remote testimony.”). Accordingly, pursuant Rules 1 and 29 of the Federal
 3   Rules of Civil Procedure, Plaintiff ANGELA AKKERMAN and Defendant GRANGE
 4   INSURANCE ASSOCIATION (collectively, the “Parties”) submit the following stipulated
 5   deposition protocol for depositions in this matter:
 6   I.      DEFINITIONS
 7           A.      “Attending counsel” shall mean any legal counsel for a party that is attending
 8   the deposition of a non-party.
 9           B.      “Court reporter” shall mean an individual retained by the deposing party to
10   transcribe the oral testimony offered at a deposition in the litigation and who is authorized to
11   administer oaths either by federal law or by the law of the place of examination.
12           C.      “Deposition” shall mean any deposition upon oral examination taken pursuant
13   to Fed. R. Civ. P. 27, Fed. R. Civ. P. 30, Fed. R. Civ. P. 45, or any court order.
14           D.      “Deposing counsel” shall mean the legal counsel of the party or parties noticing
15   and taking a deposition in the litigation.
16           E.      “Defending counsel” shall mean the legal counsel (including counsel of record
17   and agency/in-house counsel) of the party, parties, non-party, or non-parties defending a
18   deposition in the litigation.
19           F.      “Exhibit” shall mean any Document or Electronically Stored Information that
20   is marked as an exhibit during a Deposition.
21           G.      “Parties” shall mean Plaintiffs, Defendants, and their current and former
22   employees, executives, officers, and directors.
23           H.      “Non-parties” shall mean all natural or legal persons that are not Parties from
24   whom a Party is seeking testimony at a deposition in the litigation.
25   II.     GENERAL PRINCIPLES AND DURATION OF THIS ORDER
26           A.      This Order is intended to allow the Parties to continue deposition discovery in
27   light of the ongoing COVID-19 pandemic.
28   ///
                                                    2
      STIPULATED DEPOSITION PROTOCOL; and [PROPOSED]              CASE NO. 2:20-CV-01379-JAM-DMC
      ORDER
 1          B.      The Court and counsel recognize that the COVID-19 pandemic requires the
 2   Parties to be flexible in completing deposition discovery in this litigation. The Parties agree
 3   to take steps that will enable deponents, deposing counsel, defending counsel, and attending
 4   counsel to complete depositions in a manner that also takes into account the needs of
 5   dependent care and personal health care. In light of the developing public health situation,
 6   the Parties and non-parties shall meet, confer, and cooperate with one another regarding the
 7   scheduling of depositions and the procedures for taking depositions. In doing so, the Parties
 8   and non-parties shall make all reasonable efforts to accommodate reasonable requests for
 9   continuances of depositions due to illnesses or dependent care needs of attorneys, deponents,
10   or the court reporter.
11          C.      Deposing counsel and defending counsel agree to notice depositions
12   sufficiently early to allow defending counsel time to prepare the deponent to testify remotely
13   and agree to accommodate reasonable scheduling requests. Twenty-one days’ notice shall
14   typically be considered reasonable notice of the deposition.
15          D.      Unless otherwise stated, this Order is not intended to alter, expand, or limit the
16   applicable Federal Rules of Civil Procedure, Federal Rules of Evidence, and/or court orders.
17   III.   PROCEDURES FOR TAKING THE INITIAL DEPOSITION
18          A.      Pursuant to Fed. R. Civ. P. 29(a) and Fed. R. Civ. P. 30(b)(4), depositions in
19   this litigation shall be taken by remote means that comply with local, state and federal
20   guidance, regulations, and orders concerning social distancing and public health, unless all
21   participants in the deposition, including the deponent, defending counsel, attending counsel,
22   and the court reporter, agree that remote means are not necessary. “Remote means” shall
23   include (a) telephone, (b) video-conferencing platforms that allow for the deponent, attending
24   counsel, deposing counsel, defending counsel, court reporter, and videographer to participate
25   in a deposition without attending the deposition in-person, or (c) any other means that the
26   deposing counsel, defending counsel, and attending counsel agree to.
27   ///
28
                                                   3
      STIPULATED DEPOSITION PROTOCOL; and [PROPOSED]             CASE NO. 2:20-CV-01379-JAM-DMC
      ORDER
 1          B.      Pursuant to Fed. R. Civ. P. 30(f)(2), deposing counsel shall be responsible for
 2   ensuring that any exhibits that they wish to mark and use at the deposition can be shown to
 3   the witness in a manner that enables the witness to review the exhibits during the course of
 4   the deposition. Acceptable means of marking and using exhibits for a deposition shall
 5   include: (a) sending via Fed Ex, U.S. Postal Service, or UPS pre-marked exhibits to the
 6   deponent, defending counsel, attending counsel, and the court reporter in advance of the
 7   deposition; (b) emailing pre-marked exhibits to the deponent, defending counsel, attending
 8   counsel, and the court reporter in advance of the deposition; (c) using a video conferencing
 9   platform that enables deposing counsel to share exhibits with the deponent, court reporter,
10   defending counsel, and attending counsel; or (d) any other means that the deposing counsel,
11   defending counsel, and attending counsel agree to. If the remote means utilized does not
12   permit for the court reporter to mark exhibits remotely, deposing counsel shall be responsible
13   for pre-marking exhibits.
14          C.      As used in Fed. R. Civ. P. 28(a)(1)(A), the “place of examination” is the
15   location of the deponent. A court reporter may administer an oath concerning a deposition
16   via remote means.
17          D.      Deposing counsel and defending counsel shall meet, confer, and cooperate to
18   ensure that the deponent has technology sufficient to attend a deposition via remote means. If
19   necessary, this shall include arranging for the deponent to participate in a “test run” of the
20   deposition video conferencing software being utilized at the expense of the deposing party.
21          E.      Deposing counsel is responsible for ensuring that the remote means utilized for
22   a deposition allow for the court reporter to accurately record the deponent’s testimony. Either
23   deposing counsel or defending counsel may elect to have a technical specialist attend a
24   deposition taken by remote means to ensure that technical issues are dealt with in a timely
25   manner.
26          F.      Deposing counsel shall bear the cost of ensuring that the deponent has the
27   proper software, hardware and other relevant equipment to attend a deposition by video
28   conference.
                                                   4
      STIPULATED DEPOSITION PROTOCOL; and [PROPOSED]            CASE NO. 2:20-CV-01379-JAM-DMC
      ORDER
 1          G.      Should technical issues prevent the court reporter from reliably hearing or
 2   transcribing the testimony at any deposition taken pursuant to this order and such technical
 3   issue cannot be remedied in a timely manner, deposing counsel, defending counsel, and
 4   attending counsel shall meet, confer, and cooperate with one another regarding the
 5   rescheduling of the deposition.
 6          H.      In addition to recording deposition testimony by stenographic means, the
 7   deposing party may record the deposition via video.
 8          I.      All objections to the use and admissibility of the transcript or video of a
 9   deposition taken pursuant to this order based on the fact that the deposition was taken by
10   remote means are deemed waived.
11          J.      Deposing counsel and defending counsel shall be responsible for ensuring that
12   they have a means of communicating with co-counsel or the deponent, as the case may be,
13   during breaks in the deposition; the Parties agree not to oppose reasonable accommodations
14   to allow such conferences during breaks, as well as communications between co-counsel
15   during the deposition.
16          K.      All persons attending depositions taken by remote means are reminded that the
17   typical rules of professionalism and etiquette during depositions still apply. All persons
18   attending depositions taken pursuant to this order who do not have an immediate need to speak
19   shall ensure that their telephone or video conference lines are muted. In addition, all persons
20   attending depositions taken pursuant to this order shall ensure that they can do so in a space
21   that is relatively free from distractions that would inhibit the course of the deposition.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    5
      STIPULATED DEPOSITION PROTOCOL; and [PROPOSED]              CASE NO. 2:20-CV-01379-JAM-DMC
      ORDER
 1         IT IS SO STIPULATED, BY AND THROUGH COUNSEL OF RECORD.
 2

 3   Dated: June 4, 2021                      LAW OFFICES OF MARTIN ANDREAS
 4                                                        /s/ Martin Andreas
 5
                                              By:
 6                                                         Martin Andreas, Esq.

 7                                                     Counsel for Plaintiff ANGELA
                                                              AKKERMAN
 8

 9

10   Dated: June 7, 2021                              WOLKIN • CURRAN, LLP

11                                                       /s/ Brandt L. Wolkin
                                              By:
12                                                      Brandt L. Wolkin, Esq.
                                                       Catharine M. Tolson, Esq.
13
                                                       Attorneys for Defendant
14                                                GRANGE INSURANCE ASSOCIATION

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                              6
     STIPULATED DEPOSITION PROTOCOL; and [PROPOSED]       CASE NO. 2:20-CV-01379-JAM-DMC
     ORDER
 1                                  SIGNATURE ATTESTATION
 2          By filing this document, I attest that I have received consent from all other signatories
 3   to file this document with their electronic signature.
 4    Dated:     June 7, 2021                            WOLKIN CURRAN, LLP
 5                                                            /s/ Brandt L. Wolkin
                                          By:
 6                                                             Brandt L. Wolkin, Esq.
                                                              Catharine M. Tolson, Esq.
 7
                                                      Attorneys for Defendant
 8                                               GRANGE INSURANCE ASSOCIATION
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    7
      STIPULATED DEPOSITION PROTOCOL; and [PROPOSED]               CASE NO. 2:20-CV-01379-JAM-DMC
      ORDER
 1                                            ORDER
 2          The Court, having read and considered the Parties’ STIPULATED DEPOSITION
 3   PROTOCOL, hereby approves the stipulated deposition protocol outlined therein.
 4          IT IS SO ORDERED.
 5

 6          Dated: June 7, 2021
                                                      _________________________________
 7
                                                      DENNIS M. COTA
 8                                                    UNITED STATES MAGISTRATE
                                                      JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               1
      [PROPOSED] ORDER APPROVING STIPULATED                 CASE NO. 2:20-CV-01379-JAM-DMC
      DEPOSITION PROTOCOL
